Case: 10-20642     Document: 00511570141         Page: 1     Date Filed: 08/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 12, 2011
                                     No. 10-20642
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

RAUL MOSQUEDA, also known as Raul Ramirez Mosqueda,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-254-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Raul Mosqueda appeals the sentence imposed after he pled guilty to being
in the United States illegally after deportation. The 24-month sentence was a
non-Guidelines variance above the advisory sentencing range of six to 12
months. Mosqueda contends that it was unreasonable.
        A district court’s decision whether and by how much to deviate from the
advisory Guidelines range is entitled to deference in light of its superior position
to find facts, make credibility determinations, and gain “insights not conveyed

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20642    Document: 00511570141       Page: 2   Date Filed: 08/12/2011

                                   No. 10-20642

by the record.” Gall v. United States, 552 U.S. 38, 51 (2007) (quotation marks
and citation omitted). “The fact that the appellate court might reasonably have
concluded that a different sentence was appropriate is insufficient to justify
reversal of the district court.” Id.
      Mosqueda asserts that the court improperly weighed the sentencing
factors of 18 U.S.C. § 3553(a) and his criminal history. By doing so, he implicitly
argues for de novo review and asks this court to reweigh the sentencing factors
in his favor. This is precisely contrary to the prescribed review for abuse of
discretion. See id. (mandating “due deference to the district court’s decision that
the § 3553(a) factors, on a whole, justify the extent of the variance”). The district
court cited fact-specific reasons for the sentence, and its reasons adequately
reflected consideration of the Section 3553(a) factors. Moreover, this court has
affirmed similar or greater degrees of variance. See, e.g., United States v.
Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008) (upholding an upward variance
to 180 months from an advisory maximum of 51 months). Accordingly, the
sentence was reasonable and should not be disturbed. See id.
      AFFIRMED.




                                         2